UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A (Amendment No.1) (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-14949 Implant Sciences Corporation (Exact name of registrant as specified in our charter) Massachusetts (State or other jurisdiction of incorporation or organization) 04-2837126 (I.R.S. Employer Identification No.) 600 Research Drive, Wilmington, Massachusetts (Address of principal executive offices) (Zip Code) (978) 752-1700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on our corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes qNo q Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): qLarge Accelerated FilerqAccelerated Filer qNon-accelerated FilerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes qNo x As of November 12, 2009, there were 15,424,195 shares of the registrant’s Common Stock outstanding. Explanatory Note This Amendment No.1 on Form 10-Q/A (“Amendment No. 1”) to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, initially filed with the Securities and Exchange Commission on November 13, 2009, is being filed to restate our consolidated financial statements at, and for the three months ended September 30, 2009 and the notes related thereto and the related sections of the Management’s Discussion and Analysis of Financial Condition and Results of Operations. Background of the Restatement On October 14, 2010, the Audit Committee of our Board of Directors, in consultation with our management, determined that the condensed consolidated financial statements included in our Quarterly Report on Form 10-Q for the fiscal quarters ended September 30, 2009, December 31, 2009 and March 31, 2010 should no longer be relied on due to issues raised by our independent accountants, Marcum LLP, regarding errors in our adoption of Accounting Standards Codification (“ASC”) 815-40-15 “Derivatives and Hedging” related to the non-cash accounting treatment of financial instruments which are not deemed to be indexed to our common stock. ASC 815-40-15 requires issuers to record, as liabilities, financial instruments that provide for reset provisions as an adjustment mechanism to the relevant exercise or conversion price, since they are not deemed to be indexed to our common stock.Further, we are restating the aforementioned quarters to record, as of July 1, 2009 and August 31, 2009, the commitment dates of our Series F Convertible Preferred Stock, to record the deemed dividend resulting from the beneficial conversion feature contained in the Series F Convertible Preferred Stock. On December 10, 2008, we entered into a note and warrant purchase agreement with DMRJ Group LLC, pursuant to which we issued a senior secured convertible promissory note in the principal amount of $5,600,000 and a warrant to purchase 1,000,000 shares of our common stock.The promissory note and warrant were each amended and restated as of March 12, 2009. Both the promissory note and the warrant contain reset provisions, in the event that we issue additional shares of common stock (or securities convertible into or exercisable for additional shares of common stock) at a price below the amended conversion price then in effect, the conversion price of the promissory note and the exercise price of the warrant will be automatically adjusted to equal the price per share at which such shares are issued or deemed to be issued.We determined that the conversion option and the warrant derivative liability should initially and subsequently be measured at fair value with changes in fair value recorded in earnings in each reporting period and will record a cumulative-effect adjustment to the opening balance of accumulated deficit at July 1, 2009. On July 1, 2009, we adopted the provisions of ASC 815-40-15.In accordance with ASC 815-40-15, the cumulative effect of the change in accounting principle recorded by us in connection with a warrant to purchase shares of our common issued to DMRJ and the reset provision contained in the senior secured promissory note we issued to DMRJ, was recorded as an adjustment of the opening balance of accumulated deficit.Upon adoption of ASC 815-40-15 at July 1, 2009, we recorded a fair value note conversion option liability of $1,183,000 resulting in a $802,000 adjustment to the opening balance of accumulated deficit. On July 1, 2009, in connection with the issuance of the $1,000.000 senior secured note, we also issued 871,763 shares of our Series F Convertible Preferred Stock to DMRJ, and agreed that, if we were unable to obtain net proceeds of at least $3,000,000 from the issuance of debt and/or equity securities by August 31, 2009, we would issue 774,900 additional shares of Series F Preferred Stock to DMRJ. DMRJ later extended this deadline until October 1, 2009. We did not satisfy this requirement and issued such additional shares to DMRJ.In accordance with Accounting Standards Codification (“ASC”) 470-20 “Debt”, a conversion feature is beneficial, or “in the money,” when the conversion rate of the convertible security is below the market price of the underlying common stock. The beneficial conversion feature is treated as a deemed dividend to the preferred shareholders. See Note 3 in the Notes to Condensed Consolidated Financial Statements included in this Amendment No. 1 for a discussion of the corrections and reconciliations of amounts previously reported to those shown herein. -2- Internal Control Considerations Our management identified a deficiency in our internal controls over financial reporting, specifically in our controls over the adoption of Accounting Standards Codification (“ASC”) 815-40-15 - “Derivatives and Hedging.” related to the non-cash accounting treatment of financial instruments which are not deemed to be indexed to ourcommon stock. Further, we are restating the aforementioned quarters to record, as of July 1, 2009 and August 31, 2009, the commitment dates of our Series F Convertible Preferred Stock, the deemed dividend resulting from the beneficial conversion feature contained in the Series F Convertible Preferred Stock, as required under Accounting Standards Codification (“ASC”) 470-20 “Debt.” As a result of this material weakness, our Chief Executive Officer and Chief Financial Officer, concluded that, we did not maintain effective internal control over financial reporting as of September 30, 2009 and further concluded that, as of such date, our disclosure controls and procedures were not effective at the reasonable assurance level.A material weakness is a deficiency, or combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. For the convenience of the reader this Amendment No. 1 sets forth our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 as originally filed with the Securities and Exchange Commission on November 13, 2009, as modified where necessary to reflect the restatement.The following items have been amended as a result of, and to reflect, the restatement: · Part I – Item 1- Financial Information · Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations · Part I – Item 4T – Control Procedures · Part II – Item 1A – Risk Factors: and · Part II – Item 6 Exhibits This Amendment No. 1 includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing.The sections of our Quarterly Report on Form 10-Q, filed on November 13, 2009 which were not amended are unchanged and continue in full force and effect as originally filed.Except for the foregoing and amended information, this Amendment No.1 continues to describe conditions as of November 13, 2009, the date we filed our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 and we have not updated the disclosures contained herein to reflect events that occurred subsequent to that date. -3- IMPLANT SCIENCES CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2009 (unaudited) and June 30, 2009 5 Condensed Consolidated Statements of Operations (unaudited) for the three months ended September 30, 2009 and 2008 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended September 30, 2009 and 2008 7 Notes to Condensed Consolidated Financial Statements 8-38 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39-53 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4T. Controls and Procedures 54 PART II. OTHER INFORMATION Item 1. Legal Proceedings 55 Item1A. Risk Factors 56-57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 57 Item 6. Exhibits 58 Signatures 59 -4- Implant Sciences Corporation Condensed Consolidated Balance Sheets September 30, June 30, (Unaudited) (Audited) (Restated) ASSETS Current assets: Cash and cash equivalents $ $
